       Case 2:20-cv-00727-AC Document 17 Filed 12/22/20 Page 1 of 4


1    Marc V. Kalagian
     Attorney at Law: 149034
2    Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
3    Long Beach, CA 90802
     Tel.: (562) 437-7006
4    Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
5
     Attorneys for Plaintiff
6    Steve Florreich
7
                          UNITED STATES DISTRICT COURT
8
                         EASTERN DISTRICT OF CALIFORNIA
9
10
     STEVE FLORREICH,                         )   Case No.: 2:20-cv-00727-AC
11                                            )
                  Plaintiff,                  )   STIPULATION AND PROPOSED
12                                            )   ORDER FOR THE AWARD AND
           vs.                                )   PAYMENT OF ATTORNEY FEES
13                                            )   AND EXPENSES PURSUANT TO
     ANDREW SAUL,                             )   THE EQUAL ACCESS TO JUSTICE
14   Commissioner of Social Security,         )   ACT, 28 U.S.C. § 2412(d) AND
                                              )   COSTS PURSUANT TO 28 U.S.C. §
15                Defendant.                  )   1920
                                              )
16                                            )
17
           TO THE HONORABLE ALLISON CLAIRE, MAGISTRATE JUDGE OF
18
     THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Steve Florreich be
21
     awarded attorney fees in the amount of One Thousand,One Hundred dollars
22
     ($1,100.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).
23
     This amount represents compensation for all legal services rendered on behalf of
24
     Plaintiff by counsel in connection with this civil action, in accordance with 28
25
     U.S.C. §§ 1920; 2412(d).
26

                                              -1-
         Case 2:20-cv-00727-AC Document 17 Filed 12/22/20 Page 2 of 4


1            After the Court issues an order for EAJA fees to Steve Florreich, the
2    government will consider the matter of Steve Florreich's assignment of EAJA fees
3    to Marc V. Kalagian. The retainer agreement containing the assignment is
4    attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
5    the ability to honor the assignment will depend on whether the fees are subject to
6    any offset allowed under the United States Department of the Treasury's Offset
7    Program. After the order for EAJA fees is entered, the government will determine
8    whether they are subject to any offset.
9            Fees shall be made payable to Steve Florreich, but if the Department of the
10   Treasury determines that Steve Florreich does not owe a federal debt, then the
11   government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the assignment
13   executed by Steve Florreich.1 Any payments made shall be delivered to Marc V.
14   Kalagian.
15           This stipulation constitutes a compromise settlement of Steve Florreich's
16   request for EAJA attorney fees, and does not constitute an admission of liability on
17   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
18   shall constitute a complete release from, and bar to, any and all claims that Steve
19   Florreich and/or Marc V. Kalagian including Law Offices of Rohlfing & Kalagian,
20   LLP may have relating to EAJA attorney fees in connection with this action.
21          This award is without prejudice to the rights of Marc V. Kalagian and/or the
22   Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                               -2-
       Case 2:20-cv-00727-AC Document 17 Filed 12/22/20 Page 3 of 4


1    fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
2    EAJA.
3    DATE: December 18, 2020         Respectfully submitted,
4                                     ROHLFING & KALAGIAN, LLP
5                                         /s/ Marc V. Kalagian
                                 BY: __________________
6                                   Marc V. Kalagian
                                    Attorney for plaintiff
7                                   STEVE FLORREICH
8
     DATED: December 18, 2020        McGREGOR W. SCOTT
9                                    United States Attorney
10
11                                          /s/ Daniel P. Talbert

12                                   DANIEL P. TALBERT
                                     Special Assistant United States Attorney
13                                   Attorneys for Defendant
                                     ANDREW SAUL, Commissioner of Social
14                                   Security (Per e-mail authorization)
15
16
17
                                          ORDER
18
           Approved and so ordered:
19
     DATE: December 21, 2020
20
21
22
23
24
25
26

                                              -3-
     Case 2:20-cv-00727-AC Document 17 Filed 12/22/20 Page 4 of 4


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
